Citation Nr: 0841099	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-16 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for actinic keratoses 
and seborrheic keratoses of the hands and scalp, to include 
as due to herbicide exposure.

2.  Entitlement to service connection for squamous cell 
cancer at the dorsum of the left hand, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from June 1958 to June 1967, 
and from November 1967 until October 1970.  The veteran had 
active service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In November 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a February 
2008 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 

In August 2006, the veteran testified during a video 
conference hearing before a Veterans Law Judge.  That judge 
is no longer employed at the Board.  The Board wrote the 
veteran and his representative in September 2008 to inquire 
as to whether he wanted another hearing before a Veterans Law 
Judge, and, in October 2008, the veteran indicated that he 
did not desire an additional personal hearing before the 
Board. 

When the case was previously before the Board the issues on 
appeal included entitlement to service connection for 
porphyria cutanea tarda.  Service connection was awarded for 
that disorder pursuant to an October 2007 rating.  The 
veteran, through his representative, accepted that 
determination in correspondence dated in March 2008.

A March 2008 Statement in Support of Claim relates to claims 
for increased rating for post-traumatic stress disorder 
(PTSD) and hearing loss purportedly filed in November 2007.  
The veteran submitted a Statement in Support of Claim dated 
April 29, 2008 disputing correspondence purportedly issued in 
January 2008, denying a claim for dependency benefits; 
however, while the claims file presently located with the 
Board does not contain any information relating to such 
claims, pertinent material could be contained in a separate 
temporary file housed at the RO.  Accordingly, these matters 
are referred to the RO for disposition as appropriate.  


FINDINGS OF FACT

1.  All notification and development action necessary to 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran had active service in the Republic of 
Vietnam, and is presumed to have been exposed to herbicides 
in service. 

3.  Actinic and seborrheic keratoses of the hands and scalp 
was not demonstrated during the veteran's service, was not 
continuous after service, and the weight of the competent 
evidence demonstrates actinic and seborrheic keratoses of the 
hands and scalp was not caused by service. 

4.  Squamous cell cancer at the dorsum of the left hand was 
not demonstrated during the veteran's service, was not 
continuous after service, and the weight of the competent 
evidence demonstrates squamous cell cancer at the dorsum of 
the left hand was not caused by service.


CONCLUSIONS OF LAW

1.  Actinic and seborrheic keratoses of the hands and scalp 
was not incurred in or aggravated in service, and may not be 
presumed to have been caused by herbicide (Agent Orange) 
exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3307, 3.309 (2008).

2.  Squamous cell cancer at the dorsum of the left hand was 
not incurred in or aggravated by service, and may not be 
presumed to have been caused by herbicide (Agent Orange) 
exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b).  38 C.F.R. § 3.159 was recently 
amended, effective May 30, 2008 as to applications for 
benefits pending before VA on or filed thereafter, to 
eliminate the requirement that VA will request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23353 (April 30, 2008). 

In this case, the notice provisions of the VCAA have been 
fulfilled by information provided to the veteran in letters 
from the RO dated in October 2002, December 2003, December 
2006 and February 2008.  Those letters notified the veteran 
of the information and evidence needed to substantiate the 
claims, of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  From submissions by and on behalf of the veteran, 
he is fully conversant with the legal requirements in this 
case.  Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence 
has been obtained in this case.  In this case, the evidence 
includes the veteran's written contentions, service treatment 
records, VA medical records, and VA examination reports with 
medical nexus opinions.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  For these reasons, the Board finds that no 
further action is necessary for compliance with the VCAA.   

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Factual Background

Service treatment records are silent as to complaints, 
findings, diagnoses, or treatment for actinic and seborrheic 
keratoses of the hands and scalp or squamous cell cancer at 
the dorsum of the left hand.  Apart from tattoos and some 
small scars, the veteran's skin was reported as clinically 
normal on examinations for service in June 1961, October 
1967, October 1968, and June 1969.  A medical board 
examination on service separation in September 1970, 
likewise, reported the skin as normal.  

The veteran was hospitalized for a myocardial infarction many 
years after service in February 1985, but his physical 
examination did not document any skin abnormalities at that 
time.  An annual physical examination in February 1991, the 
veteran reported a history of actinic keratoses and 
seborrheic keratoses; however, the examiner conducted an 
objective physical examination that specifically documented 
that the skin was unremarkable. 

In November 2001, a private physician reported chronic skin 
changes, and a history that the veteran received treatment 
for skin cancer (squamous cell carcinoma) on his left hand 
and keratosis of the scrotum in January 1999.  In July 2001, 
that same physician had reported chronic skin problems with 
features found in a porphyria like disorder that may be 
related to herbicide exposure.  

An August 2001 VA examination report noted the veteran was 
exposed to herbicides in Vietnam.  The veteran reported the 
appearance of skin lesions appearing within a year after his 
return from Vietnam.  The examiner noted that porphyria 
cutaneous tarda had been diagnosed, and also that Agent 
Orange was implicated in the causation of such skin problems.  

The veteran was afforded a VA examination in January 2007 
which noted several scattered actinic keratoses on the dorsal 
aspect of the right hand and produced diagnoses of actinic 
and seborrheic keratoses and rule-out porphyria cutaneous 
tarda.  

A supplemental VA examination was afforded in March 2007.  
The claims file was reviewed and the examiner referenced 
related medical literature.  Chemically induced porphyria 
cutaneous tarda (PCT) was diagnosed, along with solar and 
actinic keratoses as well as an excised squamous cell 
carcinoma.  The examiner concluded that the veteran's PCT was 
as likely as not related to herbicide exposure in service.  
She also concluded that actinic and solar keratoses of the 
hands, forearm, and scalp, together with squamous cell 
carcinomas, are less likely related to herbicide exposure and 
are well understood to be the consequence of life long sun 
exposure.  Entitlement to service connection for PCT was 
awarded pursuant to an October 2007 rating, and the appeal 
relating to service connection for keratoses and squamous 
cell carcinoma was continued.  

Service Connection Legal Authority

The veteran argues that his currently diagnosed skin 
keratoses and residuals of squamous cell carcinoma are the 
result of his service in Vietnam.  Specifically, he claims 
that his in-service exposure to the herbicide Agent Orange 
caused these skin disorders.

Service connection may be granted for a disorder that was 
incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury may also be service 
connected.  38 C.F.R. § 3.310.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The Board also notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  The Federal Circuit has held, however, that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Service Connection Analysis

In this case, the Board notes that the veteran had active 
service in the Republic of Vietnam.  For this reason, he is 
presumed to have been exposed to herbicides in service.  

On the question of current disability, the evidence 
establishes that the veteran has been diagnosed with skin 
disorders of actinic and seborrheic keratoses of the hands 
and scalp and residuals of squamous cell cancer at the dorsum 
of the left hand.  

There is no presumption to link the skin disorders - actinic 
and seborrheic keratoses of the hands and scalp and residuals 
of squamous cell cancer at the dorsum of the left hand - to 
the veteran's in-service presumed herbicide (Agent Orange) 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  Under the authority of the Agent Orange 
Act of 1991 and supplemental legislation the Secretary of VA 
has reviewed reports from the National Academy of Sciences 
and determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  72 Fed. Reg. 32395, 32407 (June 12, 
2007).  The veteran's actinic and seborrheic keratoses of the 
hands and scalp and residuals of squamous cell cancer at the 
dorsum of the left hand are not one of the presumptive 
disorders listed for which service connection may be presumed 
based on herbicide exposure.  

Even though the veteran is primarily seeking service 
connection on a basis of exposure to herbicides, when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Based on the medical evidence of record, service connection 
is not warranted on a direct theory of entitlement or as 
secondary to herbicide exposure.

Considering direct service connection, the evidence does not 
show a skin disorder in service, including no chronic skin 
disorder in service.  As noted, service treatment records are 
negative for such evidence of skin disorder.  

The evidence also shows that the veteran's skin disorder of 
actinic and seborrheic keratoses of the hands and scalp and 
residuals of squamous cell cancer at the dorsum of the left 
hand, which were first noted and diagnosed many years after 
service separation, were not continuous after service 
separation.  The first manifestations of actinic and 
seborrheic keratoses of the hands and scalp and residuals of 
squamous cell cancer at the dorsum of the left hand were 
noted many years after service, which is evidence against 
service connection because it tends to show a lack of 
continuity of symptoms of skin disorder after service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The remaining question is whether such currently diagnosed 
skin disorders are related to service, including the 
established in-service herbicide (Agent Orange) exposure.  On 
this question, the weight of the competent medical opinion 
evidence demonstrates that the veteran's actinic and 
seborrheic keratoses of the hands and scalp and residuals of 
squamous cell cancer at the dorsum of the left hand are not 
related to service, including to established exposure to 
herbicides in service.  

On the question of relationship of currently diagnosed skin 
disorders to in-service herbicide exposure, a careful reading 
of the private medical records, in particular correspondence 
from July 2001, does not tend to relate the veteran's skin 
disorders of actinic and seborrheic keratoses of the hands 
and scalp and residuals of squamous cell cancer at the dorsum 
of the left hand to his active duty service, including to 
herbicide exposure on service.  

The March 2007 VA examination is of more probative value than 
the July 2001 private medical evidence because the March 2007 
VA examination tends to relate the actinic and seborrheic 
keratoses of the hands and scalp and residuals of squamous 
cell cancer at the dorsum of the left hand to life long sun 
exposure, and provides an opinion that it is unlikely that 
these skin disorders were related to the veteran's in-service 
herbicide exposure.  Notwithstanding the veteran's assertion 
advanced in April 2008 that the March 2007 VA report is 
"based on the assumption that . . . ONLY the twelve named 
disorders may be service connected due to A/O (dioxin) 
exposure," the March 2007 VA opinion was based on the 
examiner's opinion, as well as "well understood" medical 
principles, that such disorders are associated with sun 
exposure.  

For these reasons, and after consideration of all of the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
actinic keratoses and seborrheic keratoses of the hands and 
scalp and squamous cell cancer at the dorsum of the left 
hand, to include as due to herbicide exposure.  


Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for actinic and seborrheic keratoses of 
the hands and scalp, to include as due to herbicide exposure, 
is denied.  

Service connection for squamous cell cancer at the dorsum of 
the left hand, to include as due to herbicide exposure, is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


